COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00400-CV


Southwest Surgical Hospital                §    From the 17th District Court

                                           §    of Tarrant County (17-263139-13)

v.                                         §    September 4, 2014

                                           §    Opinion by Justice Dauphinot

Larry G. Bowen                             §    Dissent by Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant Southwest Surgical Hospital shall pay all

of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot